Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Contact : Contact : Trans World Entertainment Financial Relations Board John J. Sullivan Marilynn Meek EVP, Chief Financial Officer (mmeek@frbir.com) (518) 452-1242 (212) 827-3773 38 Corporate Circle Albany, NY 12203 www.twec.com NEWS RELEASE TRANS WORLD ENTERTAINMENT ANNOUNCES THIRD QUARTER 2008 RESULTS Albany, NY, November 20, 2008 Trans World Entertainment Corporation (Nasdaq National Market: TWMC) today announced total sales for the third quarter ended November 1, 2008 decreased 25% to $195.2 million, compared to $260.6 million in the third quarter of 2007. Average number of stores in operation during the quarter were 786 compared to 962 last year, an 18% decline. Comparable store sales in the third quarter of 2008 decreased 14%. For the third quarter of 2008, the loss before income taxes was $28.5 million compared to a loss before income taxes of $25.8 million for the same period last year. The Company recorded an income tax benefit of $0.1 million during the third quarter of 2008, compared to an income tax benefit of $11.5 million last year. For the third quarter of 2008, the net loss was $28.4 million, or $0.91 per share compared to a net loss of $14.3 million, or $0.46 per share for the same period last year. Gross profit as a percentage of sales for the third quarter of 2008 was 33.5% compared to 35.1% in the third quarter of 2007. The decline in gross profit as a percentage of sales is due to lower vendor allowances and higher distribution and freight costs as a percentage of sales. Despite an 18% reduction in expenses, SG&A as a percentage of sales increased to 44.7%, compared to 40.8% last year, against the 25% decline in sales. Sales for the thirty-nine week period ended November 1, 2008 decreased 21% to $643.0 million, compared to $814.2 million in 2007. Comparable store sales for the thirty-nine week period ended November 1, 2008 decreased 9%. For the thirty-nine week period ended November 1, 2008, the loss before income taxes was $59.9 million compared to a loss before income taxes of $60.2 million for the same period last year.
